DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 14-20 in the reply filed on 10/30/2020 is acknowledged.  The traversal is on the grounds that Black (US 3,681,008) does not teach the inventive feature, thus the invention does not lack unity of invention.  This response is found persuasive and therefore the restriction requirement is withdrawn.  Claims 11-20 are being considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, “each closed onto itself” is indefinite because it is unclear how the gasket can be closed onto itself.  Further clarification is required.  Additionally, the first and second gaskets being “on the same side” is indefinite because it is unclear what Applicant is referring to here.  The gaskets are on the same side of what?  Further clarification is required.

Regarding claim 12, claim 12 is rejected because it depends from rejected independent claim 11.

Regarding claim 13, a first portion of the conveyance path “is terminal with respect to it” is indefinite because it is unclear what “terminal” means in this context.  It is also unclear what “it” is referring to.  Further clarification is required.  Additionally, a second portion of the conveyance path “is initial with respect to it” is indefinite because it is unclear what “initial” means in this context.  It is also unclear what “it” is referring to.  Further clarification is required.

Regarding claim 14, the first and second gaskets being “on the same side” is indefinite because it is unclear what Applicant is referring to here.  The gaskets are on the same side of what?  Further clarification is required.

Regarding claims 15-19, claims 15-19 are rejected because they depend from rejected independent claim 14.  

Regarding claim 20, a first portion of the conveyance path “is terminal with respect to it” is indefinite because it is unclear what “terminal” means in this context.  It is also unclear what “it” is referring to.  Further clarification is required.  Additionally, a second portion of the conveyance path “is initial with respect to it” is indefinite because it is unclear what “initial” means in this context.  It is also unclear what “it” is referring to.  Further clarification is required.

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11 and 14, the prior art of record fails to disclose, teach, or fairly suggest a door for closing an opening between a filling machine and a sterilization apparatus having at least two independently expandable gaskets.  The prior art of record that comes closest to teaching these limitations is Black (US 3,681,008), Beswick (US 5,022,165), and Opie (US 2014/0301895).  Black teaches a door for closing an opening between a filling machine and a sterilization apparatus.  However, Black fails to teach the door having at least two independently expandable gaskets.  Beswick teaches a door for closing an opening between a filling machine and a sterilization apparatus.  However, Beswick fails to teach the door having at least two independently expandable gaskets.  Opie teaches a door for closing an opening between a filling machine and a sterilization apparatus.  However, Opie fails to teach the door having at least two independently expandable gaskets.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claims 12-13 and 15-20, claims 12-13 and 15-20 would be allowable because they depend from claims 11 and 14, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731